t c summary opinion united_states tax_court gregory macdonald berry petitioner v commissioner of internal revenue respondent docket no 26479-13s filed date gregory macdonald berry pro_se rachael j zepeda and derek s pratt for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for an addition_to_tax under sec_6651 of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in arizona this case is before the court on respondent’s motion for summary_judgment with a supporting declaration filed pursuant to rule petitioner filed a response opposing respondent’s motion respondent filed a supplement to motion for summary_judgment with a supporting declaration to which petitioner filed a reply background2 on or about date petitioner submitted to the internal_revenue_service irs a form 1040ez income_tax return for single and joint filers with continued code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar the following background facts are not in dispute or are drawn from the pleadings and other documents making up the record in this case no dependents for the taxable_year petitioner reported income of dollar_figure on line wages salaries and tips a personal_exemption of dollar_figure taxable interest of zero an earned_income_credit of dollar_figure and a recovery rebate credit of dollar_figure resulting in an overpayment of dollar_figure for which he claimed a refund the irs examined petitioner’s tax_return and issued a letter to him requesting additional information petitioner responded by submitting to the irs a schedule c-ez net profit from business indicating that he was self-employed and that he had earned gross_receipts of dollar_figure in respondent issued to petitioner a notice_of_deficiency determining that he was liable for self-employment_tax of dollar_figure on dollar_figure of self-employment_income offset by an earned_income_credit of dollar_figure leaving a balance due of dollar_figure respondent disallowed the dollar_figure recovery rebate credit that petitioner had claimed treating it as a math error under sec_6428 and sec_6213 petitioner filed a timely petition for redetermination with the court asserting that he is entitled to an earned_income_credit of dollar_figure and a recovery rebate credit of dollar_figure the record includes transcripts of petitioner’s account for the taxable_year which show that he received an advance refund or an economic stimulus payment of dollar_figure by way of a direct deposit from the u s treasury to his bank account on date see sec_6428 on date respondent filed a first amendment to answer setting forth an alternative position that petitioner is not entitled to an earned_income_credit for because he did not have net_earnings_from_self-employment in in response petitioner asserted that the dollar_figure that he reported on line of his tax_return for represents the proceeds from a one-time sale of tools and machinery and that those proceeds are not subject_to self-employment_tax he also stated that he was not employed by any person or business in respondent maintains for purposes of his motion for summary_judgment as supplemented that for the taxable_year petitioner did not earn income subject_to self-employment_tax his correct federal_income_tax liability is zero and he is not entitled to an earned_income_credit or a recovery rebate credit finally respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 or the accuracy-related_penalty under sec_6662 determined in the notice_of_deficiency discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b when a motion for summary_judgment is made and supported as provided in rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavit or as otherwise provided in rule must set forth specific facts showing that there is a genuine issue for trial rule d if the adverse_party does not respond as described above then a decision if appropriate may be entered against such party id respondent’s motion for summary_judgment as supplemented is well founded in the light of the averments therein and the declaration and related exhibits attached thereto we conclude that there is no genuine dispute as to any material fact and that respondent is entitled to judgment as a matter of law sustaining the alternative position articulated in respondent’s first amendment to answer i earned_income_credit sec_32 allows an eligible_individual a credit against income_tax in an amount equal to the credit percentage of so much of the individual’s earned_income for the taxable_year as does not exceed the earned_income amount sec_32 defines the term earned_income as wages salaries tips and other employee compensation includable in gross_income for the taxable_year plus the amount of the taxpayer’s net_earnings_from_self-employment for the taxable_year within the meaning of sec_1402 petitioner admits that he was not employed in and that the dollar_figure of income that he reported on line of his tax_return arose from a one-time sale of tools and machinery consequently that income did not constitute wages salaries tips or other employee compensation within the meaning of sec_32 sec_1401 imposes a tax on self-employment_income of every individual the term net_earnings_from_self-employment is defined in sec_1402 in relevant part as the gross_income derived by an individual from any trade_or_business carried on by the individual the term trade_or_business is defined in sec_1402 with exceptions not pertinent here as having the same meaning as when used in sec_162 relating to trade_or_business_expenses in 480_us_23 the supreme court explained that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify petitioner was not engaged in a trade_or_business of selling tools and machinery the sale in question was a one-time event as opposed to an undertaking requiring time attention and effort with substantial regularity see eg ryther v commissioner tcmemo_2016_56 holding that a taxpayer’s intermittent sales of scrap metal did not constitute a trade_or_business and the income that the taxpayer realized from that activity was not subject_to self- employment_tax consistent with the governing statutory provisions and applicable legal precedent we conclude that petitioner had no earned_income in within the meaning of sec_32 and he is not eligible for the earned_income_credit in dispute ii recovery rebate credit in early congress added the recovery rebate credit to the code and authorized the secretary to refund_or_credit any resulting overpayment of income_tax to eligible taxpayers as rapidly as possible see economic stimulus act of pub_l_no sec_101 sec_122 stat pincite effective date in this regard sec_6428 provided a one-time refundable_credit to an eligible_individual in an amount equal to the lesser_of the taxpayer’s net_income_tax liability or dollar_figure see 678_f3d_147 2d cir figures v commissioner tcmemo_2012_296 sec_6428 provided special rules under which taxpayers with qualifying_income of at least dollar_figure were entitled to a minimum credit of dollar_figure the term qualifying_income was defined in sec_6428 a - c as earned_income social_security_benefits and compensation or a pension received under title to permit expedited refunds sec_6428 provided for an advance refund to eligible individuals for the taxable_year accompanied by an offset as prescribed in subsection f against the credit or refund otherwise available to the individual for the taxable_year see sarmiento f 3d pincite as previously mentioned respondent’s records suggest that petitioner received an advance refund or economic stimulus payment of dollar_figure on date for the taxable_year pursuant to the provisions of sec_6428 petitioner maintains that he did not receive this payment in any event consistent with our determination that petitioner had no earned_income within the meaning of sec_32 in taxable_year it follows that he lacked the qualifying_income required to be eligible for a recovery rebate credit for taxable_year to reflect the foregoing an appropriate order and decision will be entered
